June 13, 1928. The opinion of the Court was delivered by
This is an appeal from an order of his Honor Judge Sease granting a new trial. Judge Sease's order is:
"The above-entitled case came on to be heard at the May term of Court, 1927. At the call of the above-entitled case for trial, plaintiff's counsel requested the presiding Judge to sound the jury as to relationship and interest. It was brought to the attention of the court that the defendant, Emslie Nicholson, was president or general manager of manufacturing establishments in Union County, and the Court held that any man that is employed in said manufacturing establishments over which the defendant, Emslie Nicholson, was in charge, that the said juror should be excused, and it was announced by the Court that all such jurors employed by the various manufacturing establishments over which the defendant, Emslie Nicholson, was manager or president, *Page 247 
should stand up and be excused from serving upon the above-entitled case, whereupon several jurors stood up, and Mr. H.L. Reeves in his affidavit says that he stood in the Courtroom, but through error his name was placed on the jury list to strike.
"Notwithstanding this fact, H.L. Reeves was selected on the jury, served throughout the trial, and rendered a verdict in favor of the defendant, Emslie Nicholson. Thereafter a motion was made upon three grounds. Among them was the ground that the plaintiff's counsel and plaintiff did not know that H.L. Reeves worked at Ottaray Mill, which is one of the chain of manufacturing establishments over which the defendant, Emslie Nicholson, is manager or president, and did not know this fact until after the verdict was rendered. Affidavits were submitted in the matter. I am of the opinion that there should be a new trial in the above-entitled case on the ground that H.L. Reeves should not have been a member of the jury. I hold that he should have been excused, and I am satisfied that plaintiff and his counsel used due diligence in trying to ascertain if H.L. Reeves did work at Ottaray Mill, one of the chain of the manufacturing establishments over which the defendant, Emslie Nicholson, was manager or president.
"It is therefore ordered, adjudged, and decreed that a new trial be and the same is hereby granted to the plaintiff against the defendant in the above-entitled case. As to the other grounds, they are overruled."
The exceptions are overruled. Judge Sease tried the case and knew all about it, and he granted a new trial, and I do not wish to substitute my opinion for his. He committed no error.
The judgment is affirmed.